210 P.3d 929 (2009)
229 Or. App. 174
Ramon Arturo ESCALDERON, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
No. A134364.
Court of Appeals of Oregon.
On Petitioner's Petition for Reconsideration April 29, 2009.
respondent's response to Petition for Reconsideration May 7, 2009.
Decided June 17, 2009.
Peter Gartlan, Chief Defender, and Elizabeth Corbridge Ranweiler, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, for petition.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Kristen G. Williams, Assistant Attorney General, for response.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
Petitioner seeks reconsideration of our decision in Escalderon v. Board of Parole and Post-Prison Supervision, 227 Or.App. 506, 206 P.3d 286 (2009), asserting that we improperly awarded costs to respondent. We allow reconsideration and, based on Blacknall v. Board of Parole, 223 Or.App. 294, 196 P.3d 20 (2008), rev. allowed, 346 Or. 65, 204 P.3d 95 (2009), adhere to the original result in this case.
Reconsideration allowed; prior disposition adhered to.